— In a replevin action to recover a diamond ring or damages, the defendants appeal from an order of the Supreme Court, Kings County, dated April 2, 1963, which granted plaintiff’s motion for summary judgment against the defendant Elaine Cohen, and inter alla directed an assessment to determine the value of the ring and the damages, if any. Order reversed, with $10 costs and disbursements, and plaintiff’s motion for summary judgment denied. In our opinion, the record presents triable issues of fact which should be resolved upon a plenary trial. Ughetta, Acting P. J., Kleinfeld, Hill, Rabin and Hopkins, JJ., concur.